Title: From Alexander Hamilton to James McHenry, 2 January [1800]
From: Hamilton, Alexander
To: McHenry, James


          
            Sir:
            NY. Jany. 2nd. 1799 1800
          
          It has been enquired of me whether Cadets are entitled to Clothing. As they are non Commissioned officers the twentieth section of the “Act for better organizing the troops of the U States, and for other purposes,” appears to me to apply to them. I should suppose them to be entitled to the Clothing of a Sergeant Major
          I would thank you to enable me to answer the enquiries that have been made on this Subject—
          w—
          S of War
        